DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the preliminary amendment filed on 1/27/20.  As directed by the amendment: claims 1 and 3 have been amended, no claims have been canceled, and new claim 5 has been added. Thus, claims 1-5 are presently pending in the application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. See reference 5433192 in paragraph [0009].

Specification
The disclosure is objected to because of the following informalities: “shall” in paragraph 25 should be changed to --shell--. Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “impregnated” and “cling material” in claim 1, “impermeable tissue” in claim 2 and “washable” and “hygienizable material” in claims 2 and 4.

Claim Objections
Claims 1-5 objected to because of the following informalities: 
Claims 1-5 recites “ARRANGEMENT APPLIED TO HUMIDIFIER AND PROTECTION MASK,” which should not be capitalized and should include “a” between “to” and “humidifier” and “a” between “and” and “protection”.  
Claim 1, line 5 recites “and strip” suggested to be changed to --and a strip--.
Claim 1, line 6 is suggested to end in a semi-colon.
Claim 1, line 10 recites “being” that should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, line 12 recites “moveable openings,” however openings themselves in this application are not moveable, but rather the valve members.
Claim 1, line 13 recites “said mobile openings,” which lacks antecedent basis and openings themselves are not mobile.
Claim 2 recites “the disposable mode” and “the reusable mode,” which lack proper antecedent basis.
Claim 2 recites “the shell-shaped base or body,” however the body lacks proper antecedent basis.
Claim 3 recites “high absorption and retention of water,” however it is unclear what the scope of this limitation includes.
Claim 3 recites “preferably,” however it is unclear if the language following is positively recited.
Claim 4 recites “light,” however it is unclear what the scope of this limitation includes.
Claim 4 recites “can be” however it is unclear if the language following is positively recited.
Claim 4 recites “the body,” which lacks proper antecedent basis.
Claim 4 recites “the reusable mode,” which lacks proper antecedent basis.
Claim 5 recites “the mobile openings,” however openings themselves are not mobile.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tayebi et al. (5,673,690) in view of Martin et al. (2009/0133700), Noh et al. (2014/0190492) and Hollander et al. (2002/0104543).
Regarding claim 1, in fig. 6 Tayebi discloses an arrangement applied to a humidifier and a protection mask consisting of a shell-shaped base (410 including 400 and 406), impregnated with a thin layer of cling material across its edge (401, Col. 3, ll. 51-59 describes how the mask forms a seal with the user’s face), endowed with headgear 412 located on the sides of the base, a filter 603 in the center of the base, said mask being disposable or reusable with the humidifier filter (can be discarded or used more than once over a period of time); characterized in that said mask further contains a movable opening 604 as an outlet for expired air; wherein said mobile opening closes upon breathing in and open upon breathing out (604 is a one-way 
Regarding claim 3, the modified Tayebi discloses that the humidifier filter is made of material with high absorption and retention of water (abstract, Hollander).

Regarding claim 5, the modified Tayebi discloses that the mobile openings are valves (Fig. 5, Martin).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tayebi, Martin, Noh and Hollander, as applied to claim 1 above, in further view of Martin et al. (2004/0255947).
Regarding claim 2, the modified Tayebi discloses that the shell-shaped base or body is made of impermeable tissue (Col. 4, ll. 42-46, Col. 4, ll. 63-66, Tayebi) in the disposable mode; but is silent regarding that said material of the reusable mode is plastic. However, Martin ‘947 teaches a face mask of plastic material [0044]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Tayebi’s base with plastic material, as taught by Martin ‘947, for the purpose of providing an alternate air permeable mask material having the predictable results of providing a mask to a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Souther (2004/0234581), Hishida (2005/0172968), Lee (2015/0216241), Vole (2011/0079225), Duveen et al. (2011/0297152), Foti (6,375,724) and Oda et al. (2018/0318166) to moisture filter devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785